Title: To George Washington from Thomas Paine, 21 July 1791
From: Paine, Thomas
To: Washington, George



Dear Sir
London July 21st 1791

I received your favour of last Augst by Col. Humphris, since which I have not written to, or heard from you. I mention this that you may know no letters have miscarried. I took the liberty of addressing my late work—“Rights of Man,” to you; but tho’ I left it, at that time, to find it’s way to you, I now request your acceptance of fifty Copies as a token of remembrance to yourself and my Friends. The work has had a run beyond any thing that has been published in this Country on the subject of Government, and the demand continues. In Ireland it has had a much greater. A letter I recd from Dublin 10th of May mentioned, that the fourth edition was then on Sale, I know not what number of Copies were printed at each edition except the second, which was ten thousand. The same fate follows me here as I at first experienced in America, strong friends and violent ⟨mutilated⟩-nemies, but as I have got the ear of the Country, I shall go on, ⟨mutilated⟩nd at least shew them, what is a novelty here, that there can be ⟨mutilated⟩ person beyond the reach of Corruption.
I arrived here from France about ten days ago. M. de la Fayette was well. The affairs of that Country are verging to a new Crisis, whether the Government shall be Monarchical and hereditary or wholly representative? I think the latter opinion will very gene⟨r⟩ally prevail in the end. On this question the people are much forwarder than the National Assembly.
After the establishment of the American Revolution, it did not appear to me that any object could arise great enough to engage me a second time. I began to feel myself happy in being quiet; but I now experience that principle is not confined to Time or place, and that the ardour of Seventy six is capable of renewing itself. I have another work in hand which I intend shall be my last, for I long much to return to America.
It is not natural that fame should wish for a rival but the case is otherwise for me, for I do most sincerely wish there was some

person in this Country that could usefully and successfully attract the public attention, and leave me with a satisfied mind to the enjoyment of quiet life: but it is painful to see errors and abuses and sit down a senseless spectator. Of this your own mind will interpret mine.
I have printed sixteen thousand copies; when the whole are gone, of which there remain between three and four thousand I shall then make a cheap edition, just sufficient to bring in the price of printing and paper, as I did by Common Sense.
Mr Green who will present you this, has been very much my friend. I wanted last October to draw for fifty pounds on General Lewis Morris who has some Money of mine, but as he is unknown in the Commercial line, and american Credit not very good, and my own expended, I could not succeed, especially as Gov. Morris was then in Holland. Col. Humphries went with me to your Agent Mr Walsh to whom I stated the Case, and took the liberty of saying—that I knew you would not think it a trouble to receive it of Gen. Morris on Mr Walsh’s account; but he declined it. Mr Green afterwards supplied me and I have since repaid him. He has a troublesome affair on his hands here, and is in danger of losing thirty or forty thousand pounds, embarked under the flag of the united States in East India property, The persons who have received it with hold it and shelter themselves under some law contrivance. He wishes to state the Case to Congress, not only on his own account, but as a matter that may be nationally interesting.
The public papers, will inform you of the riots and Tumults at Birmingham, and of some disturbances at Paris, and as Mr Green can detail them to you more particularly than I can do in a letter I leave those matters to his information. I am Sir, with Affectionate concern for your happiness and Mrs Washington, Your much Obliged Humble servant

Thomas Paine

